WR-82,828-01
                                                                     COURT OF CRIMINAL APPEALS
                                                                                     AUSTIN, TEXAS
                                                                   Transmitted 12/22/2015 2:29:00 PM
                                                                     Accepted 12/22/2015 2:41:11 PM
                                                                                      ABEL ACOSTA
                               NO. WR-82,828-01                                               CLERK

                                      §        IN THE TEXAS COURTRECEIVED
                                                            COURT OF CRIMINAL APPEALS
Ex parte                              §        OF CRIMINAL APPEALS12/22/2015
RODNEY ANDERSON                       §                            ABEL ACOSTA, CLERK
                                      §        [Cause No. 09-07-07255 in the
                                      §        359th Judicial District Court
                                      §        Montgomery County, Texas]

                    REQUEST FOR RECONSIDERATION
                    [DENIAL WRIT OF HABEAS CORPUS]

TO THE HONORABLE JUDGES OF THE TEXAS COURT OF CRIMINAL
APPEALS:

       NOW COMES Rodney Young Anderson, Applicant, in the above styled and

numbered cause, through his attorneys of record, Cynthia E. Orr and Christopher

M. Griffith, and hereby submits this Request for Reconsideration requesting this

Honorable Court move to reconsider his Writ of Habeas Corpus, under Article

11.07 of the Code of Criminal Procedure, and would show the following in

support:

    1. This Honorable Court denied Applicant’s Writ, without written order on the

       findings of the Trial Court, on December 9, 2015.

    2. On this Court’s Order, an evidentiary hearing was held on May 27 and

       August 21, 2015. Additionally, counsel for Applicant and the State and the

       Trial Court held a conference by telephone on August 18, 2015.

    3. The electronic docket sheet shows that a supplemental clerk’s record was

       filed on September 22, 2015 and again on October 19, 2015. None of the

	                                         1	
       “case events” on the electronic docket sheet notate a reporter’s record of the

       evidentiary hearing ordered by this Honorable Court being filed.

    4. On December 16, 2015, undersigned counsel spoke with the Clerk’s Office

       of this Honorable Court. Counsel was informed that the October 19, 2015

       Supplemental Clerk’s Record filing had notations that it contained the eight

       volume Reporter’s Record, including exhibits, and consisted of 415 pages.

    5. The transcript of the evidentiary hearing undersigned counsel now possesses

       alone comprises 402 pages without the exhibits offered during the hearing or

       the Master Index of the proceedings. While undersigned counsel is unsure of

       the exact total page length of exhibits offered in the evidentiary hearing, the

       exhibits were voluminous and comprised much more than 13 pages.

    6. Due to the apparent discrepancy in page numbers, undersigned counsel is

       unsure this Honorable Court had the benefit of having the entire Reporter’s

       Record available prior to the Court making their decision and humbly ask

       this Honorable Court to reconsider their December 9, 2015 decision on their

       own motion.

    7. Should this Honorable Court move, upon its own motion, to reconsider

       Applicant’s Writ of Habeas Corpus, undersigned counsel will supplement

       their Objections to the Trial Court’s Findings of Fact and Conclusions of

       Law, and citing to the appropriate record reference, as counsel had planned.



	                                         2	
      WHEREFORE PREMISES CONSIDERED, Applicant requests, should

he and undersigned counsel be correct that this Court did not have the benefit of

the entire Reporter’s Record of the evidentiary hearing, that this Honorable Court

move, on its own motion, and reconsider the December 9, 2015 denial of his Writ

of Habeas Corpus; allow Applicant’s counsel to file their objections to the district

court’s findings of fact and conclusions of law, citing the record reference; and

verify that both this Honorable Court and Applicant’s counsel have the complete

supplemental record.

                                      Respectfully Submitted,

                                      CYNTHIA E. ORR
                                      Bar No. 15313350
                                      GOLDSTEIN, GOLDSTEIN & HILLEY
                                      310 S. St. Mary’s St.
                                      29th Fl. Tower Life Bldg.
                                      San Antonio, Texas 78205
                                      whitecollarlaw@gmail.com
                                      210-226-1463 phone
                                      210-226-8367 facsimile

                                      CHRISTOPHER M. GRIFFITH
                                      Bar No. 24069072
                                      LAW OFFICE OF CHRISTOPHER M.
                                      GRIFFITH
                                      310 S. St. Mary’s St., Ste. 1215
                                      San Antonio, Texas 78205
                                      cmarkgriffith@gmail.com
                                      210-229-1444 phone
                                      210-229-1445 facsimile




	                                        3	
                                        By:_/s/Cynthia E. Orr________________
                                            CYNTHIA E. ORR

                                        Attorneys for Applicant,
                                        RODNEY ANDERSON



                          CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the above foregoing Request

for Reconsideration has been electronically delivered to Assistant District Attorney

Bill Delmore of the Montgomery County District Attorney’s Office as a member

of e-File Texas, electronic filing system.



                                        By:_/s/Cynthia E. Orr________________
                                            CYNTHIA E. ORR




	                                            4